Case 19-51575-SCS          Doc 37    Filed 02/06/20 Entered 02/06/20 15:56:42               Desc Main
                                     Document Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                NEWPORT NEWS DIVISION

In re:                                                      Case No. 19-51575
         RICHARD PATRICK MONAHAN
         KRISTIN POWELL MONAHAN
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Michael P. Cotter, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/28/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/16/2020.

         6) Number of months from filing or conversion to last payment: 2.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 19-51575-SCS        Doc 37       Filed 02/06/20 Entered 02/06/20 15:56:42                      Desc Main
                                      Document Page 2 of 4



 Receipts:

        Total paid by or on behalf of the debtor               $3,580.00
        Less amount refunded to debtor                         $3,304.34

 NET RECEIPTS:                                                                                     $275.66


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $275.66
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $275.66

 Attorney fees paid and disclosed by debtor:                 $600.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
 AMERICAN EXPRESS NATIONAL BAN   Unsecured      1,783.00       1,783.45       1,783.45           0.00       0.00
 AMERICAN EXPRESS NATIONAL BAN   Unsecured           0.00           NA             NA            0.00       0.00
 AMERICAN EXPRESS NATIONAL BAN   Unsecured           0.00           NA             NA            0.00       0.00
 AMERICAN EXPRESS NATIONAL BAN   Unsecured      1,433.00       1,433.84       1,433.84           0.00       0.00
 BAYPORT CREDIT UNION            Secured        3,512.00     74,332.92        2,106.44           0.00       0.00
 BROOKS PIERCE                   Unsecured            NA            NA             NA            0.00       0.00
 CAP1/JUSTICE                    Unsecured         160.00           NA             NA            0.00       0.00
 CAPITAL ONE BANK USA NA BY      Unsecured      3,913.00       3,913.60       3,913.60           0.00       0.00
 CAPITAL ONE BANK USA NA BY      Unsecured      3,093.00       3,093.24       3,093.24           0.00       0.00
 CAPITAL ONE BANK USA NA BY      Unsecured         544.00        544.98         544.98           0.00       0.00
 CAPITAL ONE BANK USA NA BY      Unsecured         449.00        449.95         449.95           0.00       0.00
 CITIBANK, N.A.                  Unsecured         446.00        446.69         446.69           0.00       0.00
 COAST TO COAST CONSULTING       Unsecured            NA            NA             NA            0.00       0.00
 CREDIT CONTROL CORPORATION      Unsecured         374.00           NA             NA            0.00       0.00
 CREDIT CONTROL CORPORATION      Unsecured          58.00           NA             NA            0.00       0.00
 CREDIT ONE BANK                 Unsecured         104.00           NA             NA            0.00       0.00
 DARIUS ROHANI-SHOKOLA           Unsecured     49,171.98            NA             NA            0.00       0.00
 DEPARTMENT STORES NATIONAL BA   Unsecured         275.00        275.79         275.79           0.00       0.00
 DILLARD?S CARD SERVICES/WELLS   Unsecured         320.00           NA             NA            0.00       0.00
 FIRST PREMIER BANK              Unsecured         492.00           NA             NA            0.00       0.00
 FIRST PREMIER BANK              Unsecured         100.00           NA             NA            0.00       0.00
 HAMPTON DISTRICT COURT          Unsecured         596.00           NA             NA            0.00       0.00
 HANCOCK. DANIEL & JOHNSON       Unsecured            NA            NA             NA            0.00       0.00
 HILTONRESORTSCORP/HGV           Secured              NA            NA             NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         431.00        431.24         431.24           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         664.00        703.93         703.93           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         373.00        373.52         373.52           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         215.00        215.66         215.66           0.00       0.00
 LANGLEY FEDERAL CREDIT UNION    Unsecured           0.00      1,591.83       1,591.83           0.00       0.00
 LANGLEY FEDERAL CREDIT UNION    Unsecured     14,477.00     14,746.69      14,746.69            0.00       0.00
 LANGLEY FEDERAL CREDIT UNION    Unsecured     23,929.00     24,636.27      24,636.27            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
Case 19-51575-SCS             Doc 37        Filed 02/06/20 Entered 02/06/20 15:56:42                        Desc Main
                                            Document Page 3 of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim          Claim        Principal       Int.
 Name                                      Class   Scheduled        Asserted       Allowed         Paid          Paid
 LANGLEY FEDERAL CREDIT UNION          Secured             0.00             NA             NA            0.00        0.00
 LISA A BERTINI ESQ., BERTINI LAW, P   Unsecured     49,171.98        49,171.98      49,171.98           0.00        0.00
 LVNV FUNDING LLC                      Unsecured      1,379.00         1,379.78       1,379.78           0.00        0.00
 MIDLAND FUNDING                       Unsecured         431.00             NA             NA            0.00        0.00
 NEWREZ LLC DBA SHELLPOINT MOR         Secured              NA       414,427.51       3,135.01           0.00        0.00
 PHC INDUST, LLC/RICH BURNS            Unsecured           1.00    1,000,000.00   1,000,000.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOCIATES         Unsecured          67.00           67.26          67.26           0.00        0.00
 QUANTUM3 GROUP LLC                    Unsecured         521.00          521.52         521.52           0.00        0.00
 QUANTUM3 GROUP LLC                    Unsecured         237.00          237.82         237.82           0.00        0.00
 QUANTUM3 GROUP LLC                    Unsecured         289.00          289.06         289.06           0.00        0.00
 QUANTUM3 GROUP LLC                    Unsecured         169.00          210.83         210.83           0.00        0.00
 RESURGENT CAPITAL SERV                Unsecured     34,303.00        34,586.09      34,586.09           0.00        0.00
 RESURGENT CAPITAL SERV                Unsecured           0.00          462.87         462.87           0.00        0.00
 RESURGENT CAPITAL SERVICES            Unsecured         425.00             NA             NA            0.00        0.00
 ROSS PAYNE ESQ./GRAND SEAS RES        Unsecured           1.00             NA             NA            0.00        0.00
 STORMORE                              Unsecured           0.00             NA             NA            0.00        0.00
 VERIZON BY AMERICAN INFOSOURC         Unsecured           0.00        1,740.02       1,740.02           0.00        0.00
 VERIZON BY AMERICAN INFOSOURC         Unsecured           0.00          531.07         531.07           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim             Principal                Interest
                                                                   Allowed                 Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00                  $0.00               $0.00
       Mortgage Arrearage                                         $3,135.01                  $0.00               $0.00
       Debt Secured by Vehicle                                    $2,106.44                  $0.00               $0.00
       All Other Secured                                              $0.00                  $0.00               $0.00
 TOTAL SECURED:                                                   $5,241.45                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00                  $0.00               $0.00
        Domestic Support Ongoing                                      $0.00                  $0.00               $0.00
        All Other Priority                                            $0.00                  $0.00               $0.00
 TOTAL PRIORITY:                                                      $0.00                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $1,143,838.98                      $0.00               $0.00


 Disbursements:

         Expenses of Administration                                       $275.66
         Disbursements to Creditors                                         $0.00

 TOTAL DISBURSEMENTS :                                                                                     $275.66



UST Form 101-13-FR-S (09/01/2009)
Case 19-51575-SCS          Doc 37     Filed 02/06/20 Entered 02/06/20 15:56:42                  Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2020                             By:/s/ Michael P. Cotter
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
